Citation Nr: 0517154	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  93-19 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from August 1969 to September 
1971.

This case was initially brought to the Board of Veterans 
Appeals (the Board) from actions by the Department of 
Veterans Affairs (VA) Regional Office (RO in Los Angeles, 
California.

In July 1995, the Board remanded the case for development.

The case was again remanded by the Board in April 1999 to the 
VARO now of jurisdiction in Nashville, Tennessee.

In May 2002, under regulations then in effect, the Board 
endeavored to develop the evidence on its own motion.

However, in the interim, regulations changed, and the Board 
again remanded the case for development in July 2003. 


FINDINGS OF FACT

1.  Adequate evidence is now of record for an equitable 
resolution of the appellate issue.

2.  The evidence reflects that the veteran was exposed to 
combat. 

3.  Credible evidence and medical opinion sustains that the 
veteran has an acquired psychiatric disorder to include PTSD 
which is a result of his active military service.



CONCLUSION OF LAW

An acquired psychiatric disorder to include PTSD was incurred 
as a result of active military service.  38 U.S.C.A. §§ 1110, 
5103, 5107 (West 1991 & Supp. 2003); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION
 Preliminary Considerations

Certain revisions have been effectuated with regard to the 
obligations placed upon VA for providing notice and 
assistance in development of evidence, and in other areas.  
See the Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), and implementing regulations 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  
As a result of repeated remands by the Board, some 
development has been undertaken herein.  In essence, the 
return of the case to the VARO was to verify the veteran's 
stressors (and his association with combat, if possible), and 
to confirm the diagnosis of PTSD associated therewith.

The veteran has indicated that he is aware of what is 
required in the way of evidence and that nothing further is 
known to exist which would benefit his claim.  He has also 
recently provided certain clarifying information, and has 
indicated that he was unaware of one of the examinations that 
had been scheduled, and that he is willing to report for 
same.  That will be unnecessary.  Through the various remands 
and other actions taken by the Board and the RO, clinical 
records in the file now confirm the diagnosis of PTSD due to 
combat, and most recently, the service department has 
verified his service concurrent with combat and specific 
alleged stressors.  The Board is satisfied that adequate 
development has taken place and there is a sound evidentiary 
basis for resolution of this issue at present without 
detriment to the due process rights of the veteran, 
particularly in view of the disposition below with regard to 
an acquired psychiatric disorder to include PTSD.

Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a chronic 
disorder, such as a psychosis, is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

Under VA laws and regulations, some disabilities such as 
personality disorders are considered congenital and 
developmental in nature and are not deemed compensable 
diseases for VA purposes.  38 C.F.R. § 3.303(c) (2004).  
However, under certain circumstances, service connection may 
be granted for such disorders if shown to have been 
aggravated during service.  See VAOPGCPREC 82-90 (July 18, 
1990).

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Cohen v Brown, 10 Vet. App. 128, 138 
(1997).

The Board notes that the regulation pertaining to claims for 
service connection for PTSD was revised during the course of 
this claim and appeal.  Prior to March 7, 1997, governing 
regulations provided that service connection for PTSD 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  And 
if the evidence otherwise establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f) (2004).

On June 18, 1999, and retroactive to March 7, 1997, the 
pertinent regulation was amended to read as follows, in 
pertinent part:  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with Sec. 
4.125(a) of this chapter, a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f) 
(2004).

In any event, in adjudicating a claim for service connection 
for PTSD, VA is required to evaluate the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 3.304; see 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 

Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The 
requisite additional evidence may be obtained from sources 
other than the veteran's service records.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. 
Cir. 1997) (table).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
clarified the analysis to be followed in adjudicating a claim 
for service connection for PTSD.  The Court pointed out that 
the VA has adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
and 4.126.  See 61 Fed. Reg. 52,695-702 (1996).  Therefore, 
the Court took judicial notice of the effect of the shift in 
diagnostic criteria.  The major effect is that the criteria 
have changed from an objective ("would evoke . . . in almost 
anyone") standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard.

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  
The question of whether a claimed stressor was severe enough 
to cause PTSD in a particular individual is now a clinical 
determination for the examining mental health professional.  
See Cohen, supra.

Nothing in Cohen, however, negates the need for a noncombat 
veteran to produce credible corroborating and supporting 
evidence of any claimed stressor used in supporting a 
diagnosis of post-traumatic stress disorder.  Id. at 20; 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  The 
corroboration may be by service records or other satisfactory 
evidence.  See Doran v. Brown, 6 Vet. App. 283, 289 (1994). 
(i.e., in Doran, a veteran's service records had been lost 
due to fire; however, his account of in-service stressors was 
corroborated by statements from fellow servicemen).

Whether a veteran has submitted sufficient corroborative 
evidence of the claimed in-service stressor(s) is a factual 
determination.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002).  

In various judicial qualifications and discussions of that 
basic premise, the Court has rejected the notion that whether 
a veteran was actually with his unit at the time of a 
specific attack is required to verify that attack as a PTSD 
stressor; or that there be other corroboration of specific 
activities or even every detail of the personal participation 
in the identifying process.  See, e.g., Suozzi v. Brown, 10 
Vet. App. 307, 311 (1997).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is also noted that in this, as in any other case, it 
remains the duty of the Board as the factfinder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993); see also 
Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992);

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

In various judicial qualifications and discussions of that 
basic premise, the Court has rejected the notion that whether 
a veteran was actually with his unit at the time of a 
specific attack is required to verify that attack as a PTSD 
stressor; or that there be other corroboration of specific 
activities or even every detail of the personal participation 
in the identifying process.  See, i.e., Suozzi v. Brown, 10 
Vet. App. 307, 311 (1997).

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  And when the medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The veteran had active service from August 1969 to September 
1971.  His 201 files reflects that he was in Vietnam from 
January to March 1970, and from November 1970 to April 1971.  
He had training and experience as an infantry fire crewman, 
mortar man, light vehicle driver, and radio telephone 
operator.  He qualified as a  Marksman (45 Caliber Pistol), 
SharpShooter (M-14 rifle) and Expert (81 MM ).

Very few service records are in the file (including the 201 
file).  He was involved in some disciplinary problems but 
received an honorable discharge.

After considerable effort, the Department of the Army, U.S. 
Armed Services Center for Unit Records Research, in a letter 
in September 2003, documented the veteran's combat exposure.  
Records and unit reports and histories were attached to 
support the documentation.  In short, the report certified 
that the personnel roster for one of the given units verified 
that the veteran was assigned there as of May 31, 1970.  

Specifically, in pertinent part, it was also certified that

an extract from a 1970 unit 
history...documents the units' missions, 
activities, and areas of operation 
(AO's), to include Fire Support Base 
(FSB) Buttons, Landing Zone (LZ) Thomas, 
Song Be, FSB Joan, FSB Marissa, and FSB 
Speer.  The history also documents the 
units' participation in combat operations 
to include the Cambodian Operation.  In 
addition, the history documents numerous 
combat incidents involving the unit to 
include Co. C.  On January 1, 1970, Co. C 
was involved in a mine incident resulting 
in one man killed in action (KIA) and 
five more wounded in action (WIA).  On 
January 21, 1970, the first enemy mortar 
rounds struck FSB Buttons resulting in 
three Americans KIA and seventeen WIA.  
On April 29, 1970, Co. C was hit by an 
estimated squad of North Vietnamese Army 
(NVA) resulting in NVA casualties.  On 
May 14, 1970, and May 25, 1970, Co. C was 
engaged by an enemy force resulting in 
casualties,.  On June 17, 1970, FSB Speer 
came under attack.  

Various VA evaluations were inconclusive as to an early 
psychiatric diagnosis although he has been noted to have 
elements of personality disorder, depression, schizoaffective 
disorder and PTSD.  

More recent VA clinical records show elements of an 
underlying personality disorder, but also an added 
(superimposed) depression and primary diagnoses of PTSD.  
This diagnosis has been supported by extensive testing 
procedures, reports from which are in the file.  He has also 
shown diagnoses of schizoaffective disorder and depression 
with particular symptoms of anger.

During therapy sessions, mental health evaluations and in 
separate written documents provided to VA and in the file, 
the veteran has provided extensive statements as to his 
recalled stressors.  Many of these are entirely consistent 
with the documentation now of record from the service 
department as to his official and verified presence in a unit 
that indeed had such combat involvement, both general and 
specific, as identified above.

In reviewing the overall evidence of record, the Board finds 
that the veteran's communications, including those in which 
he has delineated his service experience, have been both 
entirely consistent and credible.  The combat circumstances 
of his service, are, in retrospect, seen by the Board as 
entirely capable of corroborating his assertions in that 
regard.  

It is pivotal to note that it is upon these entirely credible 
assertions of stressors that VA and other psychiatric 
specialists have diagnosed PTSD and have attributed it to the 
veteran's service.  

And even if the veteran has an underlying personality 
problem, [which in any event was not shown at entrance into 
service or otherwise identified as having been a pre-service 
problem], under pertinent regulations and guidelines cited 
above, this is not necessarily a valid basis for denying him 
service connection for an acquired psychiatric disorder 
superimposed thereon.  

All in all, the Board is convinced by the credible evidence 
of record that the veteran's service was consistent with 
combat, and as such, his own offering of stressors must be 
taken at their face value.  

In this case, the Board also finds the veteran's discussions 
in that regard to be entirely plausible; and his service 
records do not negate the allegations he has made with regard 
to locations, stressors, etc.

The veteran has been diagnosed with PTSD.  A review of the 
clinical data associated with his treatment reflects that his 
symptoms are almost entirely related to his alleged service 
experiences.  It is acknowledged that the evidentiary record 
reflects that there may a number of psychiatric diagnoses in 
addition to PTSD and that the veteran's life has had its 
share of difficult times, in and out of service.  However, 
there is nothing to indicate that there is anything else of 
record which would make the data any more convincing or 
persuasive.  And what information is in the file is 
reasonably supportive of the veteran's allegations, without 
significant evidence to the contrary.

In view of the foregoing, the Board finds that there is 
sufficient positive evidence to conclude that the probative 
weight of the positive and negative evidence is, if not 
clearly in the veteran's favor, at least in approximate 
balance.  The Board finds that the evidence is in relative 
equipoise, and concludes that the veteran's acquired 
psychiatric disorder, most prevalently diagnosed as PTSD, is 
reasonably the result of his service, and service connection 
is in order.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. at 49.

 
ORDER

Service connection for an acquired psychiatric disorder to 
include PTSD is granted.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


